i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-07-00614-CR

                                     Antonio Marcelo QUESADA,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                            From the County Court, Bandera County, Texas
                                      Trial Court No. 06-00613
                             Honorable Richard A. Evans, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 18, 2009

AFFIRMED

           A jury found Antonio Marcelo Quesada guilty of the offense of driving while intoxicated and

assessed him 180 days’ incarceration, fully probated for two years, and a fine. Quesada’s court-

appointed attorney filed a brief containing a professional evaluation of the record in accordance with

Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the appeal has no merit. Counsel

provided Quesada with a copy of the brief and informed him of his right to review the record and
                                                                                        04-07-00614-CR

file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no

pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Quesada

filed a pro se brief.

        After reviewing the record, counsel’s brief, and Quesada’s brief, we agree that the appeal is

frivolous and without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion

to withdraw is granted. Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1. No

substitute counsel will be appointed. Should Quesada wish to seek further review of this case by the

Texas Court of Criminal Appeals, Quesada must either retain an attorney to file a petition for

discretionary review or Quesada must file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the date of either this opinion or the

last timely motion for rehearing that was overruled by this court. See TEX . R. APP . P. 68.2. Any

petition for discretionary review must be filed with this court, after which it will be forwarded to the

Texas Court of Criminal Appeals. See TEX . R. APP . P. 68.3, 68.7. Any petition for discretionary

review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.

See TEX . R. APP . P. 68.4.

                                                        Phylis J. Speedlin, Justice



DO NOT PUBLISH




                                                  -2-